UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 12-2494


KOKOU LOGOSSOU,

                  Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 16, 2013                Decided:   January 8, 2014


Before MOTZ, KING, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Linda A. Dominguez, L.A. DOMINGUEZ LAW, LLC, Baltimore,
Maryland, for Petitioner. Stuart F. Delery, Assistant United
States Attorney, Leslie McKay, Assistant Director, Kelly J.
Walls,   Office   of   Immigration  Litigation,   UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kokou    Logossou,     a    native     and      citizen      of     Togo,

petitions for review of an order of the Board of Immigration

Appeals    (Board)   denying    his    motion    to    reconsider.         We    have

reviewed the record and the Board’s order and find no abuse of

discretion.      See 8 C.F.R. § 1003.2(a) (2013); Narine v. Holder,

559 F.3d 246, 249 (4th Cir. 2009) (setting forth standard of

review).    Accordingly, we deny the petition for review for the

reasons stated by the Board.            In re: Logossou (B.I.A. Nov. 8,

2012).     We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented       in    the   materials

before    this   court   and   argument    would      not   aid   the    decisional

process.

                                                                  PETITION DENIED




                                       2